                   `UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

STEPHANIE HIGGINS, for herself      :
and others similarly situated,
                                    :
                 Plaintiffs             CIVIL ACTION NO. 3:16-2382
                                    :
   v.                                        (JUDGE MANNION)
                                    :
BAYADA HOME HEALTH CARE,
INC.,                               :
          Defendant

                              MEMORANDUM

       Presently before the court is the plaintiff Stephanie Higgins’s

(“Higgins”) motion for leave to amend her complaint. (Doc. 82). For the

reasons set forth below, the motion shall be GRANTED.



  I.     BACKGROUND

       On November 30, 2016, Higgins filed a collective and class action

complaint against defendant Bayada Home Health Care, Inc. (“Bayada”),

alleging violations of the Fair Labor Standards Act of 1938 (“FLSA”), 29

U.S.C. §§201-219, and the Pennsylvania Minimum Wage Act of 1968

(“PMWA”), 43 P.S. §§333.101-333.115. (Doc. 1). Following a case

management conference, on February 8, 2017, the court issued a
scheduling order setting April 30, 2017, as the final date for the amendment

of pleadings. (Doc. 37).

      On May 1, 2017, Higgins filed a motion for conditional certification and

issuance of notice under 29 U.S.C. §216(b). (Doc. 48). After briefing, the

parties filed a joint motion to stay the case pending the court’s decision on

certification. (Doc. 58). On May 11, 2018, the court granted Higgins’s motion

for conditional certification, authorized the issuance of the notices of the

collective action, and ordered that the FLSA class members had seventy-

five days from the mailing date of the class notice to opt-in to this litigation.

(Doc. 61). On October 11, 2018, Higgins filed the present motion for leave to

amend her complaint to add six state law minimum wage claims, as well as

six additional named plaintiffs. (Doc. 82). Bayada has opposed the motion

(Doc. 89), and Higgins filed a reply brief. (Doc. 95).

      This court ordered the parties to submit supplemental briefs

addressing whether the statute of limitations has run on each of the state law

claims that the Higgins seeks to add, and if so, whether the state law claim

“relates back” to the original complaint under Federal Rule of Civil Procedure

15(c). (Doc. 107). Higgins submitted a supplemental brief on February 11,

2019, (Doc. 108), and Bayada submitted its supplemental brief on February

25, 2019. (Doc. 109). The motion is now ripe for this court’s disposition.
                                    -2-
   II.     LEGAL STANDARD

         Amendments to a pleading prior to trial may only occur within twenty-

one days of service, with the opposing party’s written consent, or the court’s

leave. Fed.R.Civ.P. 15(a)(1)-(2). “The court should freely give leave when

justice so requires.” Fed.R.Civ.P. 15(a)(2). The Third Circuit has embraced

a liberal approach to granting leave to amend to ensure that “particular

claim[s] will be decided on the merits rather than on technicalities.” Dole v.

Arco Chem. Co., 921 F.2d 484, 486-87 (3d Cir. 1990). Nevertheless, the

court may deny a motion to amend in the absence of substantial or undue

prejudice because of bad faith or dilatory motives, truly undue or unexplained

delay, repeated failure to cure deficiency by amendments previously

allowed, or futility of amendment. Heyl & Patterson Int’l, Inc., v. F.D. Rich

Housing of V.I., Inc., 663 F.2d 419, 415 (3d Cir. 1981).

         However, “when a party seeks leave to amend its pleadings after the

deadline for amendment has passed, the court must conduct a threshold

‘good cause’ inquiry under Rule 16 prior to conducting an analysis under

Rule 15.” Lee v. Park, No. 12-CV-7437, 2015 WL 1523066, at *2 (D.N.J. Apr.

2, 2015). Modification of a scheduling order requires good cause and the

judge’s consent. Fed.R.Civ.P. 16(b)(4). In instances where a scheduling

order governs the amendment of pleadings, the lenient standard of Rule
                               -3-
15(a)(2) “yields to the good cause requirement” of Rule 16(b). Lee v. Park,

720 F.App’x 663, 669 (3d Cir. 2017).

      “‘Good cause’ under Rule 16(b) focuses on the diligence of the party

seeking the modification of the scheduling order.” Price v. Trans Union, LLC,

737 F.Supp.2d 276, 279 (E.D.Pa. 2010). Where “the party knows or is in

possession of the information that forms the basis of the later motion to

amend at the outset of the litigation, the party is presumptively not diligent.”

Id. at 280. “If the party was not diligent, there is no ‘good cause’ for modifying

the scheduling order and allowing the party to file a motion to amend its

pleading.” Chancellor v. Pottsgrove Sch. Dist., 501 F.Supp.2d 695, 701

(E.D.Pa. 2007). To demonstrate “good cause” under Rule 16, “the moving

party must show that it could not have reasonably met the deadlines set forth

in the scheduling order.” Lee, 2015 WL 1523066, at *2.

       “As the contrast between Rule 15(a) and Rule 15(c) makes clear,

however, the speed with which a plaintiff moves to amend [the] complaint or

files an amended complaint after obtaining leave to do so has no bearing on

whether the amended complaint relates back.” Krupski v. Costa Crociere S.

p. A., 560 U.S. 538, 553 (2010).

      Pursuant to Rule 15(c)(1), amendments to a pleading may relate back

to the date of the original pleading where
                                      -4-
            (A) the law that provides the applicable statute of
            limitations allows relation back;
            (B) the amendment asserts a claim or defense that
            arose out of the conduct, transaction, or occurrence
            set out--or attempted to be set out--in the original
            pleading; or
            (C) the amendment changes the party or the naming
            of the party against whom a claim is asserted, if Rule
            15(c)(1)(B) is satisfied and if, within the period
            provided by Rule 4(m) for serving the summons and
            complaint, the party to be brought in by amendment:
                   (i) received such notice of the action that
                   it will not be prejudiced in defending on
                   the merits; and
                   (ii) knew or should have known that the
                   action would have been brought against
                   it, but for a mistake concerning the proper
                   party’s identity.

Fed.R.Civ.P. 15(c)(1)(A)-(C). Relation back is structured “to balance the

interests of the defendant protected by the statute of limitations with the

preference expressed in the Federal Rules of Civil Procedure in general, and

Rule 15 in particular, for resolving disputes on their merits.” Krupski, 560 U.S.

at 550. “Where an amendment relates back, Rule 15(c) allows a plaintiff to

sidestep an otherwise-applicable statute of limitations, thereby permitting

resolution of a claim on the merits, as opposed to a technicality.” Glover v.

FDIC, 698 F.3d 139, 145 (3d Cir. 2012). Relation back cannot unfairly

prejudice the defendant but should be permitted if “plaintiffs have not slept



                                      -5-
on their rights.” Nelson v. City of Allegheny, 60 F.3d 1010, 1014 (3d Cir.

1995).


   III.     DISCUSSION

          Here, the court will first analyze whether amendment is appropriate

under Rule 16(b) and Rule 15(a) before considering whether the new claims

should relate back to the filing of the original complaint under Rule 15(c).


            a. Rule 16(b) Good Cause Requirement

          Here, Higgins has diligently pursued discovery and filed opt in notice

forms with this court since filing the complaint. During the opt in period,

Higgins indicates that she learned of additional class members from various

states, including the six states named in her proposed amended complaint.

Higgins then promptly filed the instant motion to amend on October 11, 2018,

within two days of the close of the opt in period on October 9, 2018.

          Nevertheless, Bayada argues that Higgins was not diligent, particularly

with respect to the New Jersey state law claim. Specifically, Bayada argues

that Higgins discovered class members from New Jersey as early as three

weeks after filing the complaint, since Higgins filed four opt-in forms from

New Jersey plaintiffs between December 20, 2016, and February 10, 2017.

                                        -6-
(Doc. 18, Doc. 30, Doc. 35, Doc. 38). Thus, Bayada argues that, contrary to

her assertion that she could not have ascertained the New Jersey plaintiffs

and claims until the court’s May 11, 2018 order granting conditional

certification, Higgins was aware of the potential New Jersey law claims well

before the court-ordered April 30, 2017 deadline, but she nonetheless failed

to add such a claim until October 11, 2018.

      Conversely, Higgins argues that even if her receipt of the New Jersey

opt-in notices communicated the viability of a New Jersey state law action—

which she contends that it did not—delay alone does not justify denying a

motion to amend. In support, she cites, among others, Ruggles v. Wellpoint,

Inc., 687 F.Supp.2d 30 (N.D.N.Y. 2009), wherein the court held that it was

not unreasonable for the plaintiffs to wait until the close of the opt-in period

to move to amend their complaint, which sought to add state law claims, in

order to avoid being placed in the “unenviable” position of having to amend

a second time. Id. at 34.

      The court agrees with Higgins. Significantly, the opt-in notices do not

contain the individuals’ addresses and nothing in the notices that Bayada

references identifies those individuals as New Jersey citizens. Therefore,

there is no evidence that Higgins presumptively knew of the potential New

                                     -7-
Jersey claims upon receipt of the New Jersey plaintiffs’ opt-in notices. To the

contrary, Higgins “could not actually know the entire scope of potential

plaintiffs [including the New Jersey plaintiffs] until notice [was] issued to the

nation-wide collective, until those potential plaintiffs opted in, and until the

opt-in period finally closed.” Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D.

193, 198 (S.D.N.Y. 2014)

      Accordingly, although Higgins seeks to amend the complaint after the

court-ordered deadline of April 30, 2017, the court finds there is good cause

to amend the scheduling order because Higgins acted diligently in pursuing

discovery and moved for leave to amend within two days of the close of the

seventy-five-day opt-in period, during which she discovered these additional

claims.


          b. Rule 15(a): Bad Faith or Undue Delay

      Having found that the good cause requirement under Rule 16(b) is

satisfied, the question becomes whether amendment is appropriate under

Rule 15(a). See Eastern Minerals Chemicals Co. v. Mahan, 225 F.3d 330,

340 (3d Cir. 2000) (affirming a district court’s order which held that a plaintiff

seeking to amend after a deadline in the court’s scheduling order must


                                      -8-
demonstrate diligence under Rule 16(b) before seeking amendment under

Rule 15(a)).

      The standard to grant leave to amend is liberal, as “the court should

freely give leave when justice so requires.” Fed.R.Civ.P. 15(a)(2). However,

where “it is apparent from the record that (1) the moving party has

demonstrated undue delay, bad faith or dilatory motives, (2) the amendment

would be futile, or (3) the amendment would prejudice the other party[,]” the

court retains the discretion to deny a request to amend. Fraser v. Nationwide

Mutual Insurance Co., 352 F.3d 107, 116 (3d Cir. 2003).

      Here, Bayada argues that it would be prejudiced if Higgins were

permitted to file the amended complaint, which, it emphasizes, she seeks to

do nearly two years after the filing the original complaint on November 30,

2016. Bayada asserts that Higgins had not filed the other state law claims as

of November 30, 2016, because she had no standing to bring them at that

time and, thus, the statute of limitations was not tolled as of that date. Bayada

contends Higgins’s request to add these state law claims would function to

improperly toll the statute of limitations from the filing date of the original

complaint nearly two years ago.




                                      -9-
      Conversely, Higgins contends that Bayada will not be prejudiced by

the addition of these state law claims because they involve the same basic

facts and legal theories as in her original complaint. Further, Higgins argues

that the alternative of filing additional separate lawsuits would be “grossly

inefficient, inequitable[,] and could lead to duplicative litigation and

inconsistent results.” (Doc. 83, at 4).

      Here, given the Third Circuit’s liberal approach to granting leave to

amend, the court will permit Higgins to amend her complaint pursuant to Rule

15. Although Bayada observes this proposed amendment comes

approximately two years after the original complaint, Bayada has not

demonstrated that Higgins acted in bad faith or with undue delay and,

furthermore, the mere passage of time is does not require a denial of leave

to amend under Rule 15(a). Cureton v. Nat’l Collegiate Athletic Ass’n, 252

F.3d 267, 273 (3d Cir. 2001). It is only when the delay is undue that will justify

the denial of leave to amend.

      “Delay is ‘undue’ when it places an unwarranted burden on the court

or when the plaintiff has had previous opportunities to amend.” Estate of

Oliva ex rel. McHugh v. New Jersey, 604 F.3d 788, 803 (3d Cir. 2010). Here,

after the court granted conditional certification in May 2018, Higgins sent the

                                      - 10 -
notice to potential class members in July 2018. As noted above, it was only

upon the close of the opt-in period that Higgins discovered the additional

plaintiffs and state law claims, which she formally sought to add to the

complaint just two days later. Accordingly, the court cannot conclude there

was any undue delay in Higgins’s present motion for leave to amend.

      Similarly, Bayada has not demonstrated sufficient prejudice such that

the denial of leave to amend is appropriate here. Bayada argues that the

addition of the six party plaintiffs and the respective state law claims is unduly

prejudicial because Bayada was not put on notice of additional state claims.

While the addition of the state law claims is somewhat prejudicial, Bayada

has not identified any reason as to why it would be substantially prejudiced

by the amendment, particularly where Higgins filed this suit as a collective

and class action complaint from the start and alleged that the action arose

out of Bayada’s “systematic, company-wide wrongful classification of

[Higgins] and other similarly-situated home health Clinicians,” and that

“[Bayada]’s core business involves the provision of home health care

services in at least 22 states, including Pennsylvania.” (Doc. 1, at 3). Thus,

Bayada was at least peripherally aware of, if not anticipating, the potential




                                      - 11 -
for Higgins to raise additional claims under the laws of the states where

Bayada operates.

      Moreover, this case is still in the early stages of litigation and Bayada

does not argue that amendment would result in additional discovery, cost, or

preparation to defend against new facts or theories. Furthermore, the need

for additional discovery, in and of itself, does not necessarily warrant denial

of leave to amend a pleading, particularly where, as here, the parties are still

in the preliminary stages of discovery. See Dole v. Arco Chemical Co., 921

F.2d 484, 488 (3d Cir. 1990) (holding that the plaintiff’s claims of prejudice

due to the possibility of some additional discovery and the need to redraft a

motion for summary judgment were insufficient to deny leave to amend);

Kuhn v. Philadelphia Elec. Co., 85 F.R.D. 86, 88 (E.D.Pa. 1979) (denying

leave to amend where discovery had been completed and amendment would

require additional discovery). Therefore, the court finds that amendment of

the complaint is permissible under 15(a).


         c. Rule 15(c) Relation Back

      As the court stated in Henkel v. Highgate Hotels, LP, No. 3:15-CV-

1435, 2018 WL 5886542 (M.D.Pa. Nov. 9, 2018),



                                     - 12 -
Relation back of claims in amended pleadings is
typically governed by [] Rule15(c)(1) . . . . However,
the relation back of claims by additional plaintiffs in a
putative class action is governed by Rule 15(c)(1)(B).
Under Rule 15, the central inquiry is whether
adequate notice of the matters raised in the amended
pleading has been given to the opposing party within
the statute of limitations by the general fact situation
alleged in the original pleading.

The practical treatment of amendments in FLSA
collective actions [with regard to relation back, is]
handled somewhat differently, as FLSA collective
actions are distinct from Rule 23 class actions, and a
specific statutory provision read in tandem with the
FLSA statute of limitations lists certain requirements
for recognizing the “commencement” of the action.
29 U.S.C. §256. In FLSA collective actions, putative
collective plaintiffs must “opt-in” to a collective,
whereas in Rule 23 class actions, putative class
plaintiffs must “opt-out” from the class. See Woodard
v. FedEx Freight East, Inc., 250 F.R.D. 178, 184-86
(M.D.Pa. 2008) (describing the differences between
an FLSA collective action and a Rule 23 class
action). To add further complexity, the FLSA’s statute
of limitations distinguishes individual plaintiffs
bringing FLSA actions from “individual claimants” to
a FLSA collective action. For an individual plaintiff in
an FLSA action, the action is commenced for statute
of limitation purposes “on the date when the
complaint is filed,” but for “any individual claimant” in
an FLSA collective action, the action commences:

      (a) on the date when the complaint is
      filed, if he is specifically named as a party
      plaintiff in the complaint and his written
      consent to become a party plaintiff is filed
      on such date in the court in which the
      action is brought; or
                            - 13 -
                  (b) if such written consent was not so
                  filed or if his name did not so appear--on
                  the subsequent date on which such
                  written consent is filed in the court in
                  which the action was commenced.

            29 U.S.C. §256 [emphasis omitted]. Courts in the
            Third Circuit have thus ruled that in a collective
            action, an amended complaint can relate back
            pursuant to Rule 15, but that the date an individual
            claimant’s action commences is when that claimant's
            consent was filed with the court.

Henkel, 2018 WL 5886542, at *2-3 (some internal citations and quotation

marks omitted).

      Here, as in Henkel, the issue of the relation back of the claims of the

new plaintiffs is not particularly well-developed despite the court’s request

for supplemental briefing. Bayada argues that, while Higgins initially took the

position in her reply brief that she did not desire for the claims to relate back

because two of the proposed plaintiffs were not employed by Bayada until

after the original complaint was filed, in her supplemental briefing, her

position is not so clear. In her supplemental brief, Higgins maintains that the

new claims are timely but asserts that, even if they were not, they would

relate back because they arose out of the same conduct, transaction, or

occurrence set out in the original complaint.

                                     - 14 -
      Regardless of Higgins’s alternative, hypothetical argument, given her

representation that she does not seek to have the new plaintiffs’ claims relate

back, the court will hold that the claims of the additional named plaintiffs do

not relate back to the filing date of the original complaint.1 It should be noted,

however, that today’s ruling does not bear on whether the claims of the

additional plaintiffs are barred by an applicable statute of limitations or an

affirmative defense, as that issue is more appropriately reserved for

disposition by the court upon a motion to dismiss or at summary judgment.




      1
         In her reply brief, Higgins specifically states, “Here, Plaintiff has not
moved to have the new state-law Plaintiffs’ claims relate back to the original
Complaint filing date. . . . The most obvious reason Plaintiff has not sought
this relief is that two of the proposed Named Plaintiffs, Shelley Neal and
Yvette Marshall, were not employed by Bayada until after the original
Complaint was filed.” (Doc. 95, at 6) (emphasis in original).
                                      - 15 -
    IV.      CONCLUSION

          For the reasons set forth above, Stephanie Higgin’s motion for leave

to amend her complaint, (Doc. 82), will be GRANTED. An appropriate order

shall follow.




                                          s/ Malachy   E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: December 2, 2019
16-2382-01




                                      - 16 -
